Bland, Judge,
delivered the opinion of the court:
This is an appeal from the decision of the Board of Appeals of the United States Patent Office affirming the action of the examiner in the rejection of all of the claims (claims Nos. 2, 4, and 5) in appellant’s application for a patent for what is styled a duplicate post-card order and want book, which comprises a book having alternate thin record sheets and post cards.
Claim 2 is illustrative and is as follows:
2. A device of the kind described comprising a plurality of self-addressed post cards bound together in a booklet with their address sides down, each post card having an order blank on its upper face, a sheet of paper immediately *1167In front of each post card, each sheet of paper having thereon a duplicate of said order blank on the succeeding post card, and a printed form on the back of each of said sheets designated to receive notes for use in filling out the succeeding order sheet.
The record sheets have spaces for duplicating by carbon paper the writing which is placed on the post card. The post cardjs are provided with lines of perforation so that they may be easily detached from the book. Each post card is preaddressed to a stated firm. The record sheets which lie between the post cards have on one face blank spaces designed to be used as a want list. The books are supplied to customers of the firm for the use of the customer in making orders, keeping a record of the same, and for keeping a want list.
The references relied upon are:
Todd, 789395, May 9, 1905.
Lewis, 972550, October 11, 1910.
Post card of Tolman Laundry, filed 1916.
The board pointed out that Lewis uses a folded sheet so that he can address a post card as well as place a duplicate order on it; that preaddressed cards were old in the art, as shown by the exhibit from the Tolman Laundry; that there was no invention in using a pread-dressed card and omitting the lower half of the folded sheet, as was done in Todd; and that patentable novelty can not be predicated on printing, but that it must reside in physical structure.
Since we agree with the conclusion and the reasons assigned therefor by the Board of Appeals, its decision is affirmed.